MILLER, Judge
(dissenting), with whom RICH, Judge, joins.
I cannot agree that appellee’s mark is “nearly identical” to appellant’s mark. The marks are clearly not similar in sound and meaning. Both include the prefix “Aller,” which the evidence shows to be a generic field-of-use indicator (for allergy), not unlike the generic “Termi” in the marks “Termicide” and “Terminix.” E. L. Bruce Co. v. American Termicide Co., 48 CCPA 762, 285 F.2d 462, 128 USPQ 341 (1960). Consequently, the dominant portion of each mark for the purpose of indicating origin is the suffix, and the suffixes differ significantly in sound and meaning. The suffix of opposer’s mark connotes “rest” or “arrest” from allergy, while applicant’s “set,” which, in the description of applicant’s goods, is a “prescription set,” connotes an allergy treatment set — to the class primarily involved in the channel of trade, medical doctors, who purchase (or prescribe) and use the set to hyposensitize their patients against allergies. There is no evidence that medical doctors are likely to be confused over the source of appellee’s products. Indeed, their professional training and experience would be likely to cause them to concentrate on the meaning of the respective marks, so that confusion would be unlikely. In those instances where the patient might be the purchaser, there is no likelihood of confusion since his purchase is limited to the prescription provided by his medical doctor.
I would hold that the use of applicant’s mark on its goods would not be likely to cause confusion or mistake, or to deceive.